Citation Nr: 1203993	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.J


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  He died on September [redacted], 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge on September 14, 2011.  A copy of the hearing transcript has been associated with the file.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In the context of a claim for DIC benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Review of the record discloses that the appellant was not provided with VCAA notice as required by Hupp, supra.  Specifically, the appellant was informed only that to support her claim for DIC benefits, the evidence must show that the Veteran either died while on active duty, died from a service-connected injury or disease, or was continuously rated totally disabled due to service-connected disability for 10 years prior to his death.  This notice did not contain all of the elements required by Hupp, supra.  Thus, on remand, the appellant should be provided with a new VCAA notice letter that complies with the requirements of Hupp.  

The record contains a death certificate, dated as having been filed by a local registrar on October 4, 2006.  This copy of the certificate shows that the cause of the Veteran's death was hypertension, with no contributing factors.  The appellant has since submitted what she asserts is an amended version of the death certificate.  It is clear from viewing the copy provided by the appellant that sections 18 to 20, enumerating the causes of death, have been literally cut and stapled or pasted over what appears to have been the original death certificate.  The amended Sections 18 to 20 list the causes of death as hypertension, diabetes mellitus, and peripheral vascular disease.  The appellant testified during her September 2011 hearing that the physician who signed the death certificate provided her with the altered section after determining that diabetes mellitus and peripheral vascular disease also played a role in the Veteran's death.  However, the appellant has not provided a certified copy of the amended death certificate, which the Board finds is necessary in view of the unusual manner in which the death certificate has been amended.  Thus, upon remand a certified copy of the Veteran's death certificate and any amendment(s) should be sought from the State of Illinois Department of Public Health, Division of Vital Records.  

Correspondence received from the Veteran in May 2006, several months before his death, indicates that he was hospitalized at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  Treatment records from that period of time show that he was being treated for left foot cellulitis.  The appellant testified during the September 2011 hearing that the Veteran received all of his treatment at this VA facility; however, the most recent records from that VAMC are dated in April 2003.  Thus, the Veteran's treatment records dating from April 2003 to September 2006 should be obtained on remand.

The Veteran's death certificate reflects that he died in the emergency room at Jackson Park Hospital in Chicago, Illinois.  No records from this facility have been submitted or requested by the agency of original jurisdiction (AOJ).  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a new VCAA notice letter to the appellant.  The letter should specifically notify her of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death and entitlement to DIC benefits, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  After obtaining any necessary authorization from the appellant, contact Jackson Park Hospital and request that all records associated with the Veteran's final illness in September 2006 be provided for inclusion with the claims folder.  If such records are unavailable, the appellant should be so notified and given the opportunity to obtain them.

3.  Contact the Jesse Brown VAMC in Chicago, Illinois, and request that all records of the Veteran's treatment at that facility from April 2003 until his death in September 2006 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Obtain a certified death certificate with any amendment(s) from the State of Illinois.  Enlist the appellant's help as necessary to ensure that this is done.  (If necessary, contact Edward Stone, M.D., to obtain a statement from him regarding any amendment he made or authorized regarding the cause of the Veteran's death.)

5.  After the above has been completed, undertake any additional development as deemed necessary, including obtaining any additional medical evidence or opinion evidence as necessary to address the cause of the Veteran's death as may be identified on any amended death certificate.  Thereafter, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the appellant and her representative must be provided a supplemental statement of the case.  The appellant must then be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

